PER CURIAM:
Shaun Autaleon Poston appeals the district court’s order denying his “Request for Hearing and/or Summary Judgment” and his “Motion to Recall Mandate in the Interest of Justice.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Poston, No. 5:99-cr-00012-RLV-8 (W-D.N.C. Oct. 15, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.